PUBLISH

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                   FILED
                                                          U.S. COURT OF APPEALS
                          ________________________          ELEVENTH CIRCUIT
                                                                 07/22/99
                                                             THOMAS K. KAHN
                                 No. 97-4076                      CLERK
                          ________________________
                          D.C. Docket No. 96-646-CR

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

      versus

KHADIJAH S. CAMPBELL,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________
                                 (July 22, 1999)

Before RONEY and LAY*, Senior Circuit Judges.**

PER CURIAM:

_______________
*Honorable Donald P. Lay, Senior U.S. Circuit Judge for the Eighth Circuit, sitting
by designation.
** This decision is rendered by a quorum, due to the retirement of then-Chief Judge
Hatchett on May 14, 1999. 28 U.S.C. § 46(d).
      On April 21, 1998, we filed an opinion vacating the judgment in this case and

remanding for re-sentencing. United States v. Campbell, 139 F.3d 820 (11th Cir.

1998). Our decision followed the same line of reasoning as a prior panel of this

circuit in United States v. DeVaron, 136 F.3d 740 (11th Cir. 1998). We held that it

was improper for the sentencing court to consider a fact that “relates solely to

Campbell’s status as a drug courier,” citing United States v. Velosa, 83 F.3d 380 (11th

Cir. 1996).

      On motion of the government, we stayed the mandate in this case until

rehearing en banc of DeVaron. The full court has now issued its opinion which

overrules the precedents set in United States v. Velosa, 83 F.3d 380 (11th Cir. 1996)

and United States v. DeVaron, 136 F.3d 740 (11th Cir. 1998). See United States v.

DeVaron, 175 F.3d 930, 11th Cir. 1999 (en banc). In light of that en banc opinion,

we vacate our prior opinion and affirm the judgment and sentence in this case.

      It was not improper for the district court to rely on factors relating to

defendant’s status as a drug courier in denying her a minor role adjustment. A review

of the record reveals that there was no clear error in the determination that defendant

was not entitled to a minor role adjustment in her sentence.

      AFFIRMED.




                                          2